Case 1:20-cv-00239-TFM-B Document 1 Filed 04/24/20 Page 1 of 19                     PageID #: 1



        IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
                         DISTRICT OF ALABAMA


  MICHAEL VAN DEELEN                            )
                                                )
         Plaintiff,                             )
                                                )       CIVIL ACTION NUMBER:
  v.                                            )
                                                )
  BLOOMBERG L.P. and                            )       20-239
  DANIEL GILL                                   )
                                                )
         Defendants.                            )


                                        COMPLAINT

         COMES NOW, plaintiff Michael Van Deelen, and for his Complaint against the

  defendants for defamation (libel) and false light invasion of privacy states as follows:

                                          PARTIES

         1. Defendant Bloomberg L.P. (hereinafter, "Bloomberg") is a privately held

  financial, software, data and media company formed under the laws of the state of

  Delaware with its principal place of business being New York City. Bloomberg Law is a

  product of Bloomberg that is a for-profit, subscription-based service that provides online

  legal content, legal research, proprietary company information and news information to

  attorneys, law students and other legal professionals and interested persons in Alabama

  and elsewhere. Bloomberg has does substantial business from its Bloomberg Law

  product in the state of Alabama and in the Southern District of Alabama since 2010.

         2. Defendant Daniel Gill is a resident of Maryland who is employed as a

  Bloomberg Law reporter by Bloomberg.

         3. Plaintiff Michael Van Deelen is a resident of Spring, Texas.




                                               1
Case 1:20-cv-00239-TFM-B Document 1 Filed 04/24/20 Page 2 of 19                         PageID #: 2



                                JURISDICTION AND VENUE

          4. Jurisdiction in this Court is proper pursuant to 28 U.S.C. Section 1332 because

  there exists complete diversity of the parties and because the matter in controversy

  exceeds the sum or value of $75,000, exclusive of interest and costs. The plaintiff seeks

  compensatory damages in excess of $200,000.00, exclusive of interest and costs, punitive

  damages in an amount to be determined and any case-specific, discretionary, damages

  awarded by the Court.

          5. Venue is proper in this Court pursuant to 28 U.S.C. Section 1391(b)(2),

  because a substantial part of the events or omissions giving rise to the claim occurred in

  this District. In defamation actions, venue is proper where the defamatory material was

  published and upon information and belief that location in this matter is in the State of

  Alabama and in the Southern District of Alabama. The defendants have knowingly

  published two defamatory articles about plaintiff in the State of Alabama and in the

  Southern District of Alabama since March 18, 2020. Furthermore, the defendants have

  informed plaintiff that they will likely publish additional articles about the plaintiff in the

  future. Given the fact that the first two articles (published March 18, 2020 and March 25,

  2020) were maliciously published by the defendants who knew, or should have known,

  that the alleged facts contained in the articles were untrue and were intended to defame

  the plaintiff and color the plaintiff in a false light, any future articles concerning the

  plaintiff published by the defendants are likely to be of the same defamatory nature.

                                        PRELIMINARY

          6. Plaintiff is a competent pro se litigant. For example, in Van Deelen v. Eudora

  Amateur Baseball Association, plaintiff successfully changed the Association's rules so




                                                 2
Case 1:20-cv-00239-TFM-B Document 1 Filed 04/24/20 Page 3 of 19                     PageID #: 3



  that, in part, girls could play youth baseball on what had previously been boys-only

  teams. (Plaintiff does not have, and has never had, any daughters.) In Van Deelen v.

  City of Eudora and Board of County Commissioners of Douglas County, Kansas,

  plaintiff successfully sued to force the replacement of undersized culverts in Eudora,

  Kansas, with bridges in order to eliminate neighborhood flooding in that city. Finally,

  plaintiff won an appeal before Judge Neil Gorsuch of the 10th Circuit Court of Appeals

  in a case that involved taxpayer rights during property tax appeal hearings. That case,

  Van Deelen v. Johnson, 497 F.3d 1151, was cited during the U.S. Senate Confirmation

  Hearings for Judge Gorsuch's successful appointment to the United States Supreme

  Court.

           7. Plaintiff is a Phi Beta Kappa graduate of Stanford University (Economics) and

  received his Master's Degree (Management/Finance) from M.I.T.. Plaintiff is also a

  member of Mensa.

                                       BACKGROUND

           8. Plaintiff is representing himself as a Party In Interest during McDermott

  International's Chapter 11 bankruptcy preceding in the U.S. District Court for the

  Southern District of Texas (case number 20-30336). Kirkland & Ellis is one of the firms

  representing and advising the company. Kirkland became upset with plaintiff because on

  February 27, 2020, plaintiff filed a pleading asking the Court to order a criminal inquiry

  pursuant to 18 U.S.C. Section 158(d) and 18 U.S.C. Section 3057 into improper,

  criminal, activities pursued by McDermott and its advisors (which include Kirkland)

  before and during the pendency of the bankruptcy proceedings.




                                                3
Case 1:20-cv-00239-TFM-B Document 1 Filed 04/24/20 Page 4 of 19                       PageID #: 4



         9. During the Plan Confirmation Hearing held on March 12, 2020, plaintiff

  further angered Kirkland when he objected to the reading of Kirkland's expert witness

  reports favoring bankruptcy into the record. Instead, plaintiff made the experts testify

  during the hearing so that he could ask them questions. This took a lot of time. One of

  the Kirkland attorneys, Joshua Sussberg, was sitting next to plaintiff in the courtroom.

  The longer the testimony took, the angrier Mr. Sussberg appeared. Eventually, Mr.

  Sussberg began to glare at plaintiff and subsequently told plaintiff 'You are disgusting!"

  and made other insults to plaintiff. At the time, plaintiff did not know Mr.

  Sussberg's name.

         10. After the hearing was over, plaintiff went to the restroom. As plaintiff was

  entering the restroom, Mr. Sussberg was coming out. Plaintiff politely asked him for his

  name. Mr. Sussberg would not give plaintiff his name. He became very angry and once

  again told plaintiff 'You are disgusting!' and also told plaintiff 'You are a fool!' Mr.

  Sussberg then went around a corner toward the elevators. For some reason, Mr. Sussberg

  turned around and came storming back to the restroom area. He aggressively charged

  plaintiff and stopped just a couple of inches from plaintiff and once again began to berate

  plaintiff. Plaintiff was very frightened. Plaintiff is a 70 year-old senior citizen and Mr.

  Sussberg is a muscular person who appears to be in his late 30's or early 40's. Mr.

  Sussberg bumped plaintiff in the chest and left.

         11. Plaintiff was determined to find the name of this person so plaintiff could

  complain about his terrible behavior, including his assault of plaintiff. Plaintiff got on the

  Kirkland website and found Sussberg's picture which identified him as Joshua Sussberg.

  Plaintiff then sent Mr. Sussberg a courtesy email asking him if he was the one who had




                                                4
Case 1:20-cv-00239-TFM-B Document 1 Filed 04/24/20 Page 5 of 19                       PageID #: 5



  sat across from plaintiff at the March 12, 2020, Plan Confirmation Hearing. Plaintiff

  gave Mr. Sussberg until Wednesday, March 18, 2020, to reply. On Tuesday, March 17,

  2020, Kirkland and one of McDermott's other attorneys filed a false, defamatory, motion

  on behalf of McDermott with the bankruptcy court falsely accusing plaintiff of a host of

  improprieties. Plaintiff believes Kirkland's motion (hereinafter the "motion" or the

  "McDermott motion") was an attempt to 'head plaintiff off at the pass' in plaintiff's desire

  to complain about (or possibly even sue) Mr. Sussberg.

         12. Kirkland subsequently published the motion to the internet and Bloomberg

  Law (hereinafter, 'Bloomberg') found it. Without first checking the motion's false,

  fraudulent, accusations, Bloomberg edited and cut and pasted parts of the motion and

  omitted, intentionally or through a negligent failure to investigate, exculpatory facts in

  the attempt to defame the plaintiff and color the plaintiff in a false light through false

  statements, innuendo and demonization.

         13. Bloomberg published the manufactured article (hereinafter, the "article") on

  March 18, 2020.

         14. The article, in its original font and type size, follows:


                               THE BLOOMBERG ARTICLE


  "Shareholder of Bankrupt McDermott
    Accused of Threats, Vulgarity
  March 18, 2020, 6:01 PM
    Company says shareholder has history of abusive behavior
    Shareholder denies all accusations

  A shareholder of bankrupt engineering giant McDermott International Inc. who
  allegedly called a judge “son of a bitch” during a recent hearing could be facing
  sanctions for his behavior.


                                                5
Case 1:20-cv-00239-TFM-B Document 1 Filed 04/24/20 Page 6 of 19               PageID #: 6



  Michael Van Deelen made vulgar remarks inside and out of the courtroom and
  appeared at the home of a former company director, rattling his wife, according
  to an emergency motion McDermott filed Tuesday in the U.S. Bankruptcy Court
  for the Southern District of Texas. Lawyers for the company are asking the court
  to order him to show cause why he shouldn’t be sanctioned.

  Van Deelen can be heard calling Chief Judge David R. Jones a “son of a bitch”
  on an audio transcript, McDermott said. He also allegedly confronted the
  company’s bankruptcy attorney near the courthouse restroom.

  Van Deelen declined Bloomberg Law’s request for comment, but denied the
  allegations in a filing Wednesday.

  He didn’t refer to the judge in any vulgar or disrespectful matter, and urged the
  court to listen to the audio transcript from the hearing.

  He acknowledged speaking with the company officer’s wife outside their home,
  but he was at all times polite, he said. “At no time during the encounter was Van
  Deelen disrespectful,” nor did he ever raise his voice, he said. The officer’s wife
  didn’t submit an affidavit or other evidence in support of McDermott’s claims, he
  said.

  Van Deelen said the court lacks jurisdiction over his out-of-court conduct and he
  wasn’t violating any law or court order. He also was “terribly frightened” by
  McDermott’s lawyer during a hallway exchange.

  But Van Deelen has a history of abusive and sanctionable behavior, McDermott
  said. During a 2006 case in the Western District of Missouri, he interrupted and
  argued with the judge, “made flippant and disrespectful remarks,” and even
  fabricated evidence to support his claims, according to the company’s motion.

  The engineering, procurement, and construction company filed Chapter 11 in
  January to reduce overwhelming debt tied to its $3.5 billion acquisition of
  Chicago Bridge & Iron Co. in 2018.

  The court approved McDermott’s reorganization plan March 14, giving most of
  the company’s equity to secured creditors. The court also approved a sale of
  McDermott unit Lummus Technology for more than $2.7 billion.

  A group of shareholders, whose interests will be wiped out under McDermott’s
  proposed reorganization plan, had objected to the plan as unfair and possibly in
  bad faith. Other creditors also objected.

  The case is In re McDermott International, Inc., Bankr. S.D. Tex., No. 20-30336,
  Emergency Motion 3/17/20."




                                            6
Case 1:20-cv-00239-TFM-B Document 1 Filed 04/24/20 Page 7 of 19                  PageID #: 7




                     ANALYSIS OF THE BLOOMBERG ARTICLE

         15. The following repeats the above article, but with plaintiff's comments

  discussing specific false and defamatory statements in italics.



  Shareholder of Bankrupt McDermott
    Accused of Threats, Vulgarity
  Non-specific title accusing plaintiff of unnamed, non-specific, threats and
  vulgarity. Title is in 24 point bold, twice the size of the 12 point, non-bold, article.
  Title is intended to defame plaintiff, whose name is given not far below, and color
  him in a false light. The title sets the stage through innuendo for the
  demonization of the plaintiff in the following article.

  March 18, 2020, 6:01 PM
    Company says shareholder has history of abusive behavior

    Statement is false. Nowhere in the McDermott motion does McDermott say
    plaintiff 'has history of abusive behavior'. Bloomberg is editing and conflating
    different statements in the motion to defame plaintiff and color him in a false
    light.

       Shareholder denies all accusations

  A shareholder of bankrupt engineering giant McDermott International Inc. who
  allegedly called a judge “son of a bitch” during a recent hearing could be facing
  sanctions for his behavior.

  Bloomberg intentionally or negligently reported this alleged 'fact' even though
  plaintiff denied it during a call with Bloomberg reporter Daniel Gill before the
  article was published. Furthermore, the motion reported that plaintiff could be
  heard calling the Court a 'son-of-a-bitch' on the audio clip of the hearing between
  sections 3:19:29 and 3:21:20. The audio clip is readily available to anyone who
  wants to download it from the Court's docket sheet and plaintiff informed Mr. Gill
  how to access it before the article was published. Plaintiff not only denied to Mr.
  Gill that he has ever called the Court a 'son-of-a-bitch', he also informed Mr. Gill
  of the section of the audio clip where the offending words were allegedly spoken.
  All Mr. Gill had to do was listen to the clip (as well as the entire audio if he so
  chose) and he would have seen that plaintiff did not call the Court a 'son-of-a-
  bitch'. Instead, Mr. Gill chose to intentionally or negligently not investigate
  plaintiff's denial of the assertions of the motion and simply tell Bloomberg's



                                               7
Case 1:20-cv-00239-TFM-B Document 1 Filed 04/24/20 Page 8 of 19                 PageID #: 8



  readers that plaintiff had called the Court a 'son-of-a-bitch' in order to further
  defame the plaintiff and color the plaintiff in a false light.

  Michael Van Deelen made vulgar remarks inside and out of the courtroom

  Misleading and edited in the attempt to defame the plaintiff and color him in a
  false light. A reader of Bloomberg's statement would assume, especially given
  the tone and tenor of the Bloomberg article, that plaintiff had made vulgar
  remarks inside and outside the courtroom on multiple occasions (dates). The
  McDermott motion, however, (falsely) accuses plaintiff of only making said
  remarks on March 12, 2020. Furthermore, plaintiff made it clear to Mr. Gill that
  plaintiff did not make any vulgar remarks inside or outside of the courtroom on
  any occasion.

  and appeared at the home of a former company director, rattling his wife,
  according to an emergency motion McDermott filed Tuesday in the U.S.
  Bankruptcy Court for the Southern District of Texas.

  False and Misleading. The former company director referred to is Stuart
  Spence. In his Response to McDermott's motion, plaintiff (Van Deelen) stated:

          "Van Deelen subpoenaed Mr. Stuart Spence to testify during the 3/12/20
  Plan Confirmation Hearing. Van Deelen hired Ms. Lisa Moberg, a process
  server, to serve Mr. Spence. Mr. Spence accepted service on 2/19/20.
          In reviewing the Proof of Service, Van Deelen noticed that the description
  of Mr. Spence given by Ms. Moberg stated that he was 65 years old with white
  hair. Van Deelen called Ms. Moberg, who confirmed the description of Mr.
  Spence.
          Van Deelen believed, from a recent picture of Mr. Spence that plaintiff had
  seen, that Mr. Spence was in his early 50's and bald. Accordingly, Van Deelen
  thought that maybe the wrong person had been served, especially since the
  address of service was not the address given in public records as Mr. Spence's
  recent address. Van Deelen and Ms. Moberg tried several times to call Mr.
  Spence to ask if he was the right person to be served. Mr. Spence did not
  answer his phone or return the calls.
          To avoid having possibly served the wrong person, Van Deelen went to
  the Proof of Service address and rang the bell. A middle-aged lady answered
  the bell. Van Deelen politely asked if Mr. Stuart Spence was home. The lady
  said 'no'. Van Deelen then apologetically and very politely told the lady that
  he had had a summons issued to Mr. Spence at that address and that Van
  Deelen was afraid the wrong person may have been served. Van Deelen then
  politely asked the lady if Mr. Stuart Spence lived there. She said 'yes'. Van
  Deelen then politely asked the lady if Mr. Spence had worked at McDermott.
  She replied 'yes'. At that point, Van Deelen apologized for having bothered the
  lady and left.
          At no time during the encounter with the lady was Van Deelen
  disrespectful. Van Deelen never raised his voice. The lady never refused to


                                             8
Case 1:20-cv-00239-TFM-B Document 1 Filed 04/24/20 Page 9 of 19               PageID #: 9



  answer Van Deelen's questions. She never appeared 'rattled'. If the lady would
  have asked Van Deelen to leave, he would have immediately done so. Mrs.
  Spence has not presented an affidavit on behalf of the movants' claims that
  alleges any wrongdoing by Van Deelen.
          It was within Van Deelen's civil rights to speak to Mrs. Spence. The Court
  had not previously directed Van Deelen to stay away from Mr. or Mrs. Spence.
  In fact, the Court declined to hear Van Deelen's explanation of what had
  occurred with Mrs. Spence when Van Deelen proffered testimony concerning
  their interaction during the 3/12/20 Plan Confirmation Hearing.
          If Mr. Spence would have answered his phone or returned Ms. Moberg's
  or Van Deelen's calls, Van Deelen would not have had to go to his residence to
  see if he was the right person to have been served."

  When Mr. Gill called plaintiff on 3/18/20 before he had published the article,
  plaintiff told Mr. Gill the above information and also referred Mr. Gill to his
  Response to McDermott's motion. Mr. Gill intentionally or negligently failed to
  check the facts, including plaintiff's Response to the McDermott motion, and
  instead reported the false allegation included in the motion in order to further
  defame and color the plaintiff in a false light. Nowhere in the Bloomberg article
  does Mr. Gill state the reason why plaintiff was at the Spence house. Mr. Gill
  and Bloomberg clearly attempt to cause the reader to assume that plaintiff went
  to the Spencer house to threaten or intimidate Mr. Spence and/or his wife.
  Nothing could be further from the truth.

  Lawyers for the company are asking the court to order him to show cause why he
  shouldn’t be sanctioned.

  Technically false. McDermott's motion asked the Court for plaintiff to appear and
  show cause why he should not be held in contempt of court, not sanctioned.
  However, the motion does ask the Court to sanction the plaintiff as well as hold
  him in contempt.

  Van Deelen can be heard calling Chief Judge David R. Jones a “son of a bitch”
  on an audio transcript, McDermott said.

  Bloomberg intentionally or negligently reported this alleged 'fact' even though
  plaintiff denied it during a call with Bloomberg reporter Daniel Gill before the
  article was published. Furthermore, the motion reported that plaintiff could be
  heard calling the Court a 'son-of-a-bitch' on the audio clip of the hearing between
  sections 3:19:29 and 3:21:20. The audio clip is readily available to anyone who
  wants to download it from the Court's docket sheet and plaintiff informed Mr. Gill
  how to access it before the article was written. Plaintiff not only denied to Mr. Gill
  that he has ever called the Court a 'son-of-a-bitch', he also informed Mr. Gill of
  the section of the audio clip where the offending words were allegedly spoken.
  All Mr. Gill had to do was listen to the clip (as well as the entire audio if he so
  chose) and he would have seen that plaintiff did not call the Court a 'son-of-a-



                                            9
Case 1:20-cv-00239-TFM-B Document 1 Filed 04/24/20 Page 10 of 19                  PageID #: 10



   bitch'. Instead, Mr. Gill intentionally or negligently chose to not investigate
   plaintiff's denial of the assertions of the motion and simply tell Bloomberg's
   readers that plaintiff had called the Court a 'son-of-a-bitch' in order to further
   defame and color the plaintiff in a false light.

   He also allegedly confronted the company’s bankruptcy attorney near the
   courthouse restroom.

   False, misleading, edited, incomplete and intended to defame and color the
   plaintiff in a false light. Once again, Mr. Gill edits the statement to make plaintiff
   appear in the worst possible light. 'Confronted' implies some sort of physical
   action. Who was the attorney confronted? McDermott has an army of
   bankruptcy attorneys. When was the confrontation? What was said? What was
   done? The word 'confronted' does not once appear in the McDermott motion but
   Mr. Gill inserts it into his report to further demonize the plaintiff in the eyes of its
   readers. The tone and tenor of the Bloomberg article leaves it up to the
   imaginations of its readers to assume the worst about plaintiff.

   During his 3/18/20 conversation with Mr. Gill before the article was published,
   plaintiff referred Mr. Gill to his Response to the McDermott motion. Mr. Gill
   intentionally or negligently failed to read the Response and to subsequently
   check and clarify the 'facts' behind his allegations. In his Response, plaintiff (Van
   Deelen) stated:

            "During the 3/12/20 hearing, a person now known as Mr. Sussberg sat
   directly across the isle between the two conference tables from Van Deelen.
            Through Van Deelen's objection, the Debtor witnesses were made to
   testify in person instead of having their written statements adopted into the
   record. This was time consuming. As the witnesses testified and time
   proceeded, Van Deelen noticed Mr. Sussberg becoming more and more
   agitated. Finally, Mr. Sussberg, without any cue from Van Deelen, said to Van
   Deelen and all who could hear: "You are disgusting!" and other insults. Van
   Deelen looked at him and told him to be quiet. The Court heard this exchange
   because the record will show that the Court told Mr. Sussberg and Mr. Van
   Deelen to 'hold it down' or words to that effect.
            After the hearing, Van Deelen did not follow Mr. Sussberg anywhere,
   including the restroom. Like many at the end of the long hearing, Van Deelen
   needed to use the restroom. As Van Deelen was entering the restroom, Mr.
   Sussberg was leaving the restroom. Due to the unprofessional behavior
   exhibited by Mr. Sussberg towards Van Deelen during the hearing as detailed
   above, Van Deelen wanted to determine Mr. Sussberg's name so he could make
   a formal complaint against him. Mr. Van Deelen said to Mr. Sussberg: 'May I
   have your name, sir?" Mr. Sussberg angrily refused to give Van Deelen his
   name.
            Instead, Mr. Sussberg again told Van Deelen: "You are disgusting!" He
   also told Van Deelen other things including: "You are a fool!" Mr. Sussberg is a
   young, stocky, man. Van Deelen is a 70 year-old senior citizen. Mr. Sussberg's


                                              10
Case 1:20-cv-00239-TFM-B Document 1 Filed 04/24/20 Page 11 of 19               PageID #: 11



   words, tenor and posture caused Van Deelen to be afraid for his safety. Van
   Deelen began to have heart palpitations and he remained near the restroom
   while Sussberg left and went down the hallway towards the elevators. All of a
   sudden, Sussberg came rushing back down the hallway and towards the
   restroom area where Van Deelen was and angrily charged Van Deelen. Mr.
   Sussberg then began calling Van Deelen names again. Mr. Sussberg stood only
   inches away from Van Deelen, shouting at Van Deelen. Van Deelen was terrified
   by Mr. Sussberg's actions. Mr. Sussberg eventually left and again went down
   the hallway towards the elevators.
          Van Deelen, terribly frightened, remained in the restroom area for a period
   of time until he hoped Mr. Sussberg had left. Eventually Van Deelen looked
   down the hall toward the elevators and saw that Mr. Sussberg had in fact left.
   Van Deelen was extremely frightened and upset. So upset, in fact, that he could
   not locate his vehicle in the parking garage near the courthouse that he had used
   many times before. Van Deelen had to ask a garage employee for assistance in
   finding his car."

   Assuming that Mr. Gill was referring to Mr. Sussberg in his statement about
   plaintiff's 'confrontation' near the courthouse restroom, which we cannot be sure
   of, not one sentence of plaintiff's account of his interaction with Mr. Sussberg
   appeared in the Bloomberg article written by Mr. Gill. In their article, Mr. Gill and
   Bloomberg cherry pick words and phrases from the motion and then edit them
   together in the attempt to defame plaintiff, destroy plaintiff's reputation and color
   him in the worst possible light.

   Van Deelen declined Bloomberg Law’s request for comment,

   False, misleading and intended to defame and color the plaintiff in a false light.
   Plaintiff did not decline Bloomberg Law's request for comment. Mr. Gill called
   plaintiff at approximately 5:00 p.m., Eastern Daylight Time, on 3/18/20. Plaintiff
   agreed to speak to Mr. Gill. Mr. Gill abruptly terminated the conversation at
   approximately 5:15, Eastern Daylight Time, after only fifteen minutes and before
   plaintiff had finished commenting about the McDermott motion and why it was
   false and misleading. Mr. Gill said he had to end the conversation because he
   had to meet a deadline to publish the article. The article was published
   approximately forty-five minutes later, at 6:01 Eastern Daylight time. Mr. Gill
   essentially admits that he did not get the entirety of plaintiff's comments because
   he (Mr. Gill) was under a deadline to publish the article!

   but denied the allegations in a filing Wednesday.

   He didn’t refer to the judge in any vulgar or disrespectful matter, and urged the
   court to listen to the audio transcript from the hearing.




                                            11
Case 1:20-cv-00239-TFM-B Document 1 Filed 04/24/20 Page 12 of 19                  PageID #: 12



   Misleading. While plaintiff has never referred to the judge in a vulgar or
   disrespectful manner, what plaintiff specifically told Mr. Gill was that plaintiff did
   not call the judge a 'son-of-a-bitch'.

   He acknowledged speaking with the company officer’s wife outside their home,
   but he was at all times polite, he said. “At no time during the encounter was Van
   Deelen disrespectful,” nor did he ever raise his voice, he said. The officer’s wife
   didn’t submit an affidavit or other evidence in support of McDermott’s claims, he
   said.

   Incomplete and misleading. See the above discussion concerning plaintiff's visit
   to the Spence home. The article gives no indication of why plaintiff was at the
   Spence home. It is left to the reader's imagination to believe that plaintiff was at
   the Spence home for some inappropriate or unlawful purpose.

   Van Deelen said the court lacks jurisdiction over his out-of-court conduct and he
   wasn’t violating any law or court order.

   He also was “terribly frightened” by McDermott’s lawyer during a hallway
   exchange.

   Incomplete and edited. Plaintiff told Mr. Gill that he was terribly frightened
   because Mr. Sussberg, a McDermott lawyer and advisor, assaulted him outside
   a restroom following the March 12, 2020, Plan Confirmation Hearing. Plaintiff
   explained the events surrounding the assault to Mr. Gill and also referred Mr. Gill
   to plaintiff's Response to the McDermott motion for a detailed explanation of Mr.
   Sussberg's verbal and physical assault of plaintiff. Mr. Gill did not include Mr.
   Sussberg's alleged assault of plaintiff in the article in order to maximize the
   defamation and coloring of plaintiff in a false light. To include Mr. Sussberg's
   alleged assault of plaintiff in the article would cause its readers to believe plaintiff
   was only defending himself from Mr. Sussberg, which is what happened.

   Neither did Mr. Gill include the ages or physical descriptions of plaintiff and Mr.
   Sussberg in the article. As plaintiff told Mr. Gill, and as described in plaintiff's
   Response to the McDermott motion, plaintiff is a 70 year-old senior citizen while
   Mr. Sussberg is a muscular young man in his late 30's or early 40's. Telling the
   article's readers this fact would certainly cause them to doubt that plaintiff
   initiated any type of confrontation with Mr. Sussberg (or anyone else). This
   information was left out of the article because the intent of the article was to
   mislead its readers in order to defame and color the plaintiff in a false light to the
   largest extent possible.

   But Van Deelen has a history of abusive and sanctionable behavior, McDermott
   said. During a 2006 case in the Western District of Missouri, he interrupted and
   argued with the judge, “made flippant and disrespectful remarks,” and even
   fabricated evidence to support his claims, according to the company’s motion.


                                              12
Case 1:20-cv-00239-TFM-B Document 1 Filed 04/24/20 Page 13 of 19                       PageID #: 13



   False, fraudulent, misleading and edited in order to defame the plaintiff and color
   him in a false light. McDermott's motion did not say plaintiff (Van Deelen) 'has a
   history of abusive (emphasis added) and sanctionable behavior', it said he 'has
   a history of sanctionable behavior'. That was the only McDermott claim that has
   the word 'history' in it. Mr. Gill edited the McDermott claim, adding in the false
   claim that plaintiff has a history of abusive behavior in order to maximize the
   defamation and coloring in a false light of plaintiff.

   McDermott's motion does claim that plaintiff has a history of sanctionable
   behavior. The word 'History' misleadingly implies that plaintiff has been
   sanctioned more than one time. In fact, plaintiff has been sanctioned only one
   time which was fourteen years ago in the case cited in McDermott's motion.
   However, neither McDermott in their motion nor Bloomberg in its article state that
   the Eighth Circuit Court of Appeals overturned part of the sanction. Prior to the
   publication of the Bloomberg article, plaintiff explained the single instance of
   being sanctioned to Mr. Gill and also referred Mr. Gill to plaintiff's Response to
   the McDermott motion which explained the single instance of being sanctioned.
   Mr. Gill intentionally or negligently ignored plaintiff's explanation of his single
   instance of being sanctioned, including the partial overturn of the sanction by the
   Court of Appeals, and failed to insert the relevant information into his article. As
   we have seen above, Mr. Gill was careful to never include in his article
   information which would show the plaintiff in a positive light.

   Plaintiff has never fabricated evidence, regardless of what the Western District of
   Missouri Court ruled.


                                   THE SECOND ARTICLE

          16. On March 25, 2020, Bloomberg published a second article that continued to

   defame plaintiff and color the plaintiff in a false light. The most egregious statement in

   the article implies that plaintiff said during the March 12, 2020, Plan Confirmation

   Hearing that he was going to shoot someone, either during or after the hearing.

          17. Bloomberg's allegation that plaintiff said during the March 12, 2020, Plan

   Confirmation Hearing that he was going to shoot someone, either during or after the

   hearing, is false, fraudulent, misleading and edited. Bloomberg intentionally or

   negligently failed to investigate the veracity of this allegation. They did not contact

   plaintiff, either before or after the second article was published, and give plaintiff a



                                                 13
Case 1:20-cv-00239-TFM-B Document 1 Filed 04/24/20 Page 14 of 19                            PageID #: 14



   chance to comment on or deny any of the second article's allegations. Furthermore,

   plaintiff had previously referred Bloomberg and Mr. Gill to the audio transcript (free to

   the public online) of the March 12, 2020, Plan Confirmation Hearing to disprove the

   allegation that plaintiff had called the Court a "son-of-a-bitch" during that hearing, as

   noted above. All Bloomberg and Mr. Gill had to do was listen to the audio and they

   would have learned that plaintiff did not say during the hearing that he was going to shoot

   someone, either before or after the hearing. Ignoring the evidence before them, and

   failing to seek plaintiff's denial, Bloomberg published the false allegation in the attempt

   to maximize the defamation of plaintiff and the coloring of him in a false light.

           18. Plaintiff is a teacher. He will never find another teaching job when a simple

   Google search by a school district's HR department turns up the Bloomberg article that

   implies plaintiff said he was going to shoot someone. And he will almost certainly be

   fired from his present position if his employer reads the article.

           19. On April 9, 2020, pursuant to Alabama Code 6-5-186, plaintiff made written

   demand upon the defendants for a public retraction of the matters (articles) published;

   and the defendants have failed or refused to publish within five days, in as prominent and

   public a place or manner as the matters published occupied, a full and fair retraction of

   such matters.

           20. Bloomberg's March 18, 2020, and March 25, 2020, articles are still on the

   company's website as of the day of filing of the instant action.


                                      FUTURE ARTICLES

           21. The defendants have informed plaintiff that they will likely publish additional

   articles about the plaintiff in the future. Given the fact that the first two articles



                                                  14
Case 1:20-cv-00239-TFM-B Document 1 Filed 04/24/20 Page 15 of 19                       PageID #: 15



   (published March 18, 2020 and March 25, 2020) were maliciously published by the

   defendants who knew, or should have known, that the alleged facts contained in the

   articles were untrue and were intended to defame the plaintiff and color the plaintiff in a

   false light, any future articles concerning the plaintiff published by the defendants are

   likely to be of the same defamatory nature.

                                   COUNT 1
                           DEFAMATION (LIBEL) PER SE

          22. The foregoing is incorporated herein by reference.

          23. In their articles, the defendants published false and defamatory statements of

   alleged facts concerning the plaintiff that harmed the plaintiff by exposing the plaintiff to

   public ridicule and contempt, by lowering the reputation of the plaintiff in the estimation

   of those who read the false articles and by deterring others from associating with the

   plaintiff. The defendants, in their articles, maliciously injured plaintiff's reputation by

   subjecting the plaintiff to disgrace, ridicule, odium and contempt in the estimation of his

   friends, acquaintances and the public.

          24. The defendants published their untrue, unfair and biased articles even though

   they had failed to investigate the alleged facts of the articles and even though plaintiff

   had provided evidence to them prior to the publishing of the articles that their alleged

   facts were untrue. The defendants published their articles with recklessness, reckless

   disregard for the truth and with prior information regarding their falsity.

          25. The defendants published their articles with knowledge that the matters

   published were false or with reckless disregard of whether the matters were false or not.

   At least five days prior to the commencement of this action, plaintiff made written

   demand upon the defendants for a public retraction of the matters published. The


                                                 15
Case 1:20-cv-00239-TFM-B Document 1 Filed 04/24/20 Page 16 of 19                       PageID #: 16



   defendants have failed or refused to publish within five days, in as prominent and public

   a place or manner as the matters published occupied, a full and fair retraction of such

   matters.

          26. The plaintiff has been damaged by the actions of the defendants described

   herein. Damages, among other things, include mental suffering, shame, humiliation,

   ridicule, disgrace, odium, contempt, loss of association and loss of employment

   opportunities.

          WHEREFORE, plaintiff seeks compensatory damages in excess of $200,000.00,

   exclusive of interest and costs, punitive damages in an amount to be determined and any

   case-specific, discretionary, damages awarded by the Court.

                                      COUNT 2
                                 DEFAMATION (LIBEL)

          27. The foregoing is incorporated herein by reference.

          28. In their articles, the defendants published false and defamatory statements of

   alleged facts concerning the plaintiff that harmed the plaintiff by exposing the plaintiff to

   public ridicule and contempt, by lowering the reputation of the plaintiff in the estimation

   of those who read the false articles and by deterring others from associating with the

   plaintiff. The defendants, in their articles, maliciously injured plaintiff's reputation by

   subjecting the plaintiff to disgrace, ridicule, odium and contempt in the estimation of his

   friends, acquaintances and the public.

          29. The defendants published their untrue, unfair and biased articles even though

   they had failed to investigate the alleged facts of the articles and even though plaintiff

   had provided evidence to them prior to the publishing of the articles that their alleged




                                                 16
Case 1:20-cv-00239-TFM-B Document 1 Filed 04/24/20 Page 17 of 19                      PageID #: 17



   facts were untrue. The defendants published their articles with recklessness, reckless

   disregard for the truth and with prior information regarding their falsity.

          30. The defendants published their articles with actual malice and with

   knowledge that the matters published were false or with reckless disregard of whether the

   matters were false or not. At least five days prior to the commencement of this action,

   plaintiff made written demand upon the defendants for a public retraction of the matters

   published. The defendants have failed or refused to publish within five days, in as

   prominent and public a place or manner as the matters published occupied, a full and fair

   retraction of such matters.

          31. The plaintiff has been damaged by the actions of the defendants described

   herein. Damages, among other things, include mental suffering, shame, humiliation,

   ridicule, disgrace, odium, contempt, loss of association and loss of employment

   opportunities.

          WHEREFORE, plaintiff seeks compensatory damages in excess of $200,000.00,

   exclusive of interest and costs, punitive damages in an amount to be determined and any

   case-specific, discretionary, damages awarded by the Court.

                                 COUNT 3
                        COLORING IN A FALSE LIGHT
                    (FALSE LIGHT INVASION OF PRIVACY)

          32. The foregoing is incorporated herein by reference.

          33. In their articles, the defendants invaded plaintiff's privacy by placing him in a

   false, but not necessarily defamatory, position in the public eye (hereinafter referred to as

   "false light"). The false light in which the defendants placed the plaintiff would be highly

   offensive to a reasonable person. In placing plaintiff in a false light, the defendants had



                                                17
Case 1:20-cv-00239-TFM-B Document 1 Filed 04/24/20 Page 18 of 19                       PageID #: 18



   knowledge of or acted in reckless disregard as to the falsity of the publicized matters and

   the false light in which the plaintiff would be placed.

          34. The defendants published their untrue, unfair and biased articles even though

   they had failed to investigate the alleged facts of the articles and even though plaintiff

   had provided evidence to them prior to the publishing of the articles that their alleged

   facts were untrue. The defendants published their articles with recklessness, reckless

   disregard for the truth and with prior information regarding their falsity.

          35. The plaintiff has been damaged by the actions of the defendants described

   herein. Damages, among other things, include mental suffering, shame, humiliation,

   ridicule, disgrace, odium, contempt, loss of association and loss of employment

   opportunities.

          WHEREFORE, plaintiff seeks compensatory damages in excess of $200,000.00,

   exclusive of interest and costs, punitive damages in an amount to be determined and any

   case-specific, discretionary, damages awarded by the Court.

                                       COUNT 4
                                  INJUNCTIVE RELIEF

          36. The foregoing is incorporated herein by reference.

          37. Plaintiff continues to be harmed as the libelous, defamatory and false light

   content published by the defendants continues to be published on defendant Bloomberg's

   website.

          38. Plaintiff is being damaged by the publication of this content, which the

   defendants know to be false and which is published with malicious intent for the express

   purpose of damaging the plaintiff's reputation and coloring the plaintiff in a false light.




                                                18
Case 1:20-cv-00239-TFM-B Document 1 Filed 04/24/20 Page 19 of 19                      PageID #: 19



             WHEREFORE, plaintiff seeks injunctive relief in the form of a permanent

   injunction ordering the defendants to remove all libelous, defamatory and false light

   content regarding the plaintiff from their website and all other means of publication

   available to them and to cease and desist from republication of the same or the publishing

   of additional defamatory or false light content in the future.



                                        JURY DEMAND

             39. The plaintiff demands a trial by jury on all triable issues.



             WHEREFORE, plaintiff respectfully requests the following relief:

             A. A trial by jury as detailed herein.

             B. Compensatory damages in excess of $200,000.00, exclusive of interest and

   costs, as detailed herein.

             C. Punitive damages in an amount to be determined as detailed herein.

             D. Any case-specific, discretionary, damages awarded by the Court as detailed

   herein.

             E. A permanent injunction as detailed herein.

             F. For such other, further and different relief as the Court may deem just and

   proper.

                                                      /s/ Michael Van Deelen______
                                                      Michael Van Deelen
                                                      Plaintiff Pro Se
                                                      16215 Friar Circle
                                                      Spring, TX 77379
                                                      832-562-0723
                                                      michaelvandeelen@gmail.com



                                                  19
